          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CHAD SANDINE; GROUNDHOGZ
EXPRESS, INC.; and GROUNDHOGZ
LOGISTICS, INC.                                   PLAINTIFFS/
                                         COUNTER-DEFENDANTS

v.                      No. 3:17-cv-151-DPM

DON TATE; and TATE EXPRESS, INC.                 DEFENDANTS/
                                           COUNTER-CLAIMANTS

                              ORDER
     The Court is attaching working drafts of its (1) voir dire and (2)
preliminary instructions. Objections due by noon on 8 March 2019-so
we can have finals ready for Monday morning. The Court continues
to work on draft final instructions and verdicts. But until Don Tate
makes his election today, things remain too uncertain to make clear
proposals possible.     The Court will therefore circulate drafts
Wednesday.
     So Ordered.


                                      D .P. Marshall Jr.
                                      United States District Judge
